


 




SECURED PROMISSORY NOTE




$100,000.00

Reno, Nevada

July 31, 2018




FOR VALUE RECEIVED, the undersigned, TELECON WIRELESS RESOURCES, INC., a New
York corporation (“Maker”), hereby promises to pay to the order of KONATEL,
INC., a Nevada corporation (“Payee”), at its address at 6166 Carriage House Way,
Reno, NV 89519, or at such other place as Payee may designate in writing, in the
currency of the United States of America, the principal sum of ONE HUNDRED
THOUSAND AND 00/100 DOLLARS ($100,000.00), in lawful money of the United States
of America, which shall be legal tender in payment of all debts and dues, public
and private, at the time of payment, in accordance with the provisions set forth
in this Promissory Note (“Note”).

 

1.

Rate of Interest.  Except as otherwise provided herein, the principal amount
outstanding under this Note from time to time (“Principal Amount”) shall bear no
interest.

2.

Scheduled Payments. Installments of principal in the amount of $8,333.33 shall
be paid commencing on the 1st day of September, 2018, and continuing on the 1st
day of each month thereafter until the 1st day of August, 2019, at which time
the entire remaining unpaid balance of principal, plus accrued Default Interest,
if any, shall all be due and payable (“Maturity Date”).  

3.

Default Interest. Any sum payable under this Note, which is not paid within five
(5) calendar days of when due, shall bear interest at the default rate of ten
percent (10%) per annum from the date such payment is due until paid.

4.

Application of Payments.  All payments and prepayments hereunder shall be
applied first to costs of collection, if any, then to accrued unpaid Default
Interest, if any, and the balance to principal.  If any payment of principal or
Default Interest on this Note shall become due on a day that is not a





SECURED PROMISSORY NOTE

Page 1 of 7







--------------------------------------------------------------------------------




 




Business Day (as hereinafter defined), such payment shall be made on the next
succeeding Business Day.  As used herein, the term “Business Day” shall mean any
day other than a Saturday, Sunday or any other day on which banks in Reno,
Nevada, are required or authorized to be closed

5.

Prepayment.  The Note is fully pre-payable without penalty.  If Maker exercises
its right to prepay all or any portion this Note, or if Payee declares the
entire indebtedness to be immediately due and payable prior to its due date,
Maker agrees that in each such instance, in addition to payment of all
principal, Maker shall pay to Payee all accrued Default Interest, if any.

6.

Representations and Warranties.  Maker represents and warrants that: (i) it is a
duly formed and validly existing corporation, in good standing under the laws of
the jurisdiction of its formation, (ii) it has the requisite power and authority
to execute, deliver and carry out the terms and provisions of this Note and it
has taken all necessary limited liability company action to authorize the
execution, delivery, and performance of this Note, (iii) it has duly executed
and delivered the Note, which constitutes the legal, valid, and binding
agreement or obligation of Maker enforceable in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law), (iv) neither
the execution, delivery, and performance by Maker of this Note nor compliance
with the terms and provisions thereof, nor the consummation of the loan
transactions contemplated therein (A) will, to the best of Maker’s knowledge,
contravene any provision of any law, statute, rule, regulation, order, writ,
injunction, or decree of any court or governmental instrumentality applicable to
Maker or its properties and assets; (B) will conflict with or result in any
breach of, any of the terms, covenants, conditions, or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any lien upon any of the





SECURED PROMISSORY NOTE

Page 2 of 7







--------------------------------------------------------------------------------




 




property or assets of Maker pursuant to the terms of any promissory note, bond,
debenture, indenture, mortgage, deed of trust, credit or loan agreement,
security agreement, or any other material agreement or other instrument to which
Maker is a party; or (C) will violate any provision of the certificate of
formation, company agreement or regulations or other organizational document of
Maker.

7.

Default.  Upon the happening or occurrence of any Event of Default as defined
below, Payee may, at its option declare immediately due and payable the entire
unpaid principal balance of, and all accrued and unpaid Default Interest, if
any, on, this Note.  In such event, the entire unpaid principal balance of, and
all accrued and unpaid Default Interest on, this Note shall become immediately
due and payable, without further notice, demand or further corporate action by
Maker.  Upon the happening or occurrence of any Event of Default, Payee may also
exercise, pursue, enforce, and/or realize upon any available right or remedy
provided at law or in equity.  The remedies provided for in this Note shall be
cumulative and concurrent and may be pursued singularly, successively, or
concurrently against Maker in the sole discretion of Payee.  As used in this
Note, the term “Event of Default” shall mean the occurrence of any one or more
of the following:

a.

Any indebtedness evidenced or governed by this Note is not paid within ten (10)
calendar days of its due date.

b.

Maker or any other person obligated to pay any part of the indebtedness
evidenced or governed by this Note: (1) fails to pay, or otherwise secure the
extension for payment of, any of its respective debts, secured or unsecured, as
such debts come due or admits in writing its inability to pay its debts or makes
a general assignment for the benefit of creditors; or (2) commences any case,
proceeding, or other action seeking reorganization, arrangement, adjustment,
liquidation, dissolution, or composition of it or its debts under any debtor
relief





SECURED PROMISSORY NOTE

Page 3 of 7







--------------------------------------------------------------------------------




 




laws; or (3) in any involuntary case, proceeding, or other action commenced
against it which seeks to have an order for relief entered against it, as
debtor, or seeks reorganization, arrangement, adjustment, liquidation,
dissolution, or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization, or relief of debtors, and (i) fails to
obtain a dismissal of such case or proceeding or (ii) converts the case from one
chapter of the Federal Bankruptcy Code to another chapter, or (iii) is the
subject of an order for relief; or (4) applies or consents to have a trustee,
receiver, custodian, intervenor, liquidator, or other similar official appointed
for or take possession of all or any part of its property or has any court take
jurisdiction of its property which continues for a period of thirty (30) days;
or (5) fails to have discharged within a period of thirty (30) days any
attachment, sequestration, or similar writ levied upon any property of such
person.

c.

Maker fails or refuses to observe, keep, and perform any of the covenants,
agreements, and obligations contained in this Note beyond any applicable grace
or cure period.

d.

Any representation or warranty in this Note proves to have been incorrect in any
material respect as of the date made or deemed made; or any representation,
written statement, certificate, request, or other document furnished pursuant to
or under this Note proves to have been incorrect in any material respect as of
the date made or deemed made.

e.

Any default or event of default occurs under any other instrument or agreement
evidencing, guaranteeing, securing or otherwise relating to any other
indebtedness of Maker, and such default or event of default continues beyond any
applicable grace or cure period.

f.

Maker sells or transfers all or substantially all of its assets, liquidates,
merges or consolidates with or into any other entity or ceases to exist as a
corporation organized under the laws of the State of New York.





SECURED PROMISSORY NOTE

Page 4 of 7







--------------------------------------------------------------------------------




 




8.

Security. This Note is secured by a Security Agreement of even date herewith for
the benefit of Payee.

9.

Guaranty.  By his signature below, William Sullivan unconditionally and
irrevocably guarantees to Payee and to Payee’s successors, endorsers, and
assigns the full and prompt payment of all sums owed to Payee under this Note in
accord with its terms, when due, by acceleration or otherwise, and any renewals,
modifications, extensions or replacements of this Note, and the full, prompt and
complete performance of all obligations of Maker as set forth in this Note and
the Security Agreement.

10.

Waiver.  No delay or forbearance by act or omission on the part of Payee in the
exercise of any power, option, right, or remedy under this Note, or in the
collection of any money under this Note, shall operate as, or constitute, a
waiver of such payee’s right to exercise any such power, right, option, or
remedy or to collect any such money, nor render Payee liable for damages or to
account for any such money not collected.  No single or partial exercise of, or
failure to exercise, any power, right, option, or remedy provided to Payee under
this Note shall preclude any other or further exercise of any such power, right,
option, or remedy or the exercise of any other power, right, option, or remedy
provided under this Note or at law or in equity.

11.

Payee’s Costs and Attorneys’ Fees.  Maker further agrees to pay upon demand any
and all reasonable costs incurred by Payee from and after the date of this Note
in connection with this Note, including, without limitation, all attorneys’
fees, expenses, and costs incurred to enforce or collect this Note, whether in
connection with any proceedings or actions in bankruptcy court, probate court,
or any other court, or whether or not any legal action or proceeding is
commenced to prosecute or enforce any such claim, obligation, agreement, or
right, or to enforce or collect this Note.





SECURED PROMISSORY NOTE

Page 5 of 7







--------------------------------------------------------------------------------




 




12.

Governing Law.  THIS NOTE SHALL BE CONSTRUED IN ACCORD WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.

13.

Joint and Several Liability.  Maker and any other parties liable for the payment
of this Note, such as guarantors, endorsers, and sureties, are jointly and
severally liable for the payment of this Note.

14.

Other Parties Liable.  All promises, waivers, agreements, and conditions
applicable to Maker shall likewise be applicable to and binding upon any other
parties primarily or secondarily liable for the payment of this Note, including
all guarantors, endorsers, and sureties.

15.

Modifications.  Any modifications agreed to by Payee relating to the release of
liability of any of the parties primarily or secondarily liable for the payment
of this Note, or relating to the release, substitution, or subordination of all
or part of the security for this Note, shall in no way constitute a release of
liability with respect to the other parties or security not covered by such
modification.  No modification, amendment, or additional agreement with respect
to the indebtedness evidenced by this Note will be valid and enforceable unless
made in writing and signed by both Maker and Payee.

16.

Waiver.  Maker and any and all endorsers and guarantors of this Note severally
waive presentment for payment, notice of nonpayment, protest, demand, notice of
protest, notice of intent to accelerate, notice of acceleration and dishonor,
diligence in enforcement and indulgences of every kind and without further
notice hereby agree to renewals, extensions, exchanges or releases of
collateral, taking of additional collateral, indulgences or partial payments,
either before or after maturity.

17.

Notices.  Any notice, request, consent, waiver or other communication required
or permitted to be given to Maker by Payee shall be in writing and delivered (i)
personally or by reputable overnight delivery service, (ii) by telecopy or
facsimile transmission with receipt confirmed or (iii) by registered or
certified mail, postage prepaid, to Maker at the address or telecopier number
(as





SECURED PROMISSORY NOTE

Page 6 of 7







--------------------------------------------------------------------------------




 




applicable) set forth under Maker’s signature on this Note, until Payee receives
written notification from Maker at a new address or telecopier number for
notices.  Any notices to Payee shall be given at the address set forth above, or
at such other address as Payee may designate in writing.

THIS NOTE AND THE SECURITY AGREEMENT REPRESENT THE FINAL AGREEMENTS BETWEEN THE
PARTIES, AND THIS NOTE AND THE SECURITY AGREEMENT MAY NOT BE CONTRADICTED BY
EVIDENCE PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.




IN WITNESS WHEREOF, Maker and Guarantor have executed this Note as of the date
and year first above written.

MAKER:

GUARANTOR:

TELECON WIRELESS RESOURCES, INC.

WILLIAM SULLIVAN







By:      /s/ William Sullivan

/s/William Sullivan

William Sullivan, President/CEO

William Sullivan, individually, as guarantor








SECURED PROMISSORY NOTE

Page 7 of 7





